UNCLASSIFIEDIIFOR PUBLIC RELEASE 





                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBI~oU/ILEO WITH TN
                                                    cSQ' Ts     E
                                                   O '\'{';'"     f
                                  )                       ~:-      /



SHARQAWI ADDU ALI AL-HAJJ         )
(ISN 1457),                       )
                                  )
            Petitioner,           )
                                  )     Civil No. 09-745 (RCL)
      v.                          )
                                  )
BARACK OBAMA, et aL,              )
                                  )
            Respondents.          )
                                  )

                                         ,ORDER

       Upon consideration of petitioner's Motion [1472J to Strike Statements in the

Factual Return, respondents' opposition, the reply thereto, and the applicable law, it is for

the reasons stated in the accompanying Memorandum Opinion hereby

       ORDERED that petitioner's motion is DENIED IN PART with respect to any

statements petitioner made while in custody in Pakistan; and it is furthennore

       ORDERED that petitioner's motion is GRANTED IN PART with respect to any

statements petitioner made while in custody at Bagram Air Force Base; and it is

furthennore

       ORDERED that petitioner's motion is GRANTED IN PART with respect to any

statements petitioner made while in custody at Guantanamo Bay; and it is furthennore

       ORDERED that respondents shall file an amended factual return within 30 days

of this Order; and it is furthennore




                            8BfJMrt'HN8P8ftff
                       UNCLASSIFIEOIIFOR PUBLIC RELEASE
                       UNCLASSIFIEDIIFOR PUBLIC RELEASE 





       ORDERED that respondents shall file an unclassified factual return within 14

days of the date on which respondents are to file an amended factual return; and it is

furthermore

       ORDERED that respondents shall file notice under Section Ln.1 of Judge

Hogan's Case Management Order (Misc. No. 08-442) within 14 days of the date on

which respondents are to file an amended factual return; and it is furthermore

       ORDERED that petitioner shall file a traverse within 14 days of the date on which

respondents file notice under Section I.D.I.

       SO ORDERED.




       DATE 	
                                                   ~c,~
                                                    RO CE C. LAMBERTH
                                                    CHIEF JUDGE




                                                                                      2
                       UNCLASSIFIEDIIFOR PUBLIC RELEASE